60 F.3d 835NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellant,v.Clintdell TAYLOR, Defendant-Appellee.
No. 94-10299.
United States Court of Appeals, Ninth Circuit.
Submitted June 19, 1995.*Decided June 23, 1995.

Before:  TANG and O'SCANNLAIN, Circuit Judges; MERHIGE,** District Judge.
ORDER***
This case is vacated and remanded for further proceedings in light of United States v. Martinez, 49 F.3d 1398, 1401-03 (9th Cir. 1995).
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed. R. App.  P. 34(a), Ninth Circuit R. 34-4


**
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3